DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention XIII (claims 17 and 18) in the reply filed on 11/01/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has misconstrued “mutually exclusive” and “infringe” and has not established a burden, and the inventions are related.  This is not found persuasive.
Applicant argues “infringe” has no relevance to a restriction requirement. In explaining “mutually exclusive” in a restriction among distinct products, M.P.E.P. 806.05 provides guidance as to the meaning of “mutually exclusive” as such: “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.” Applicant also asserts that mutually exclusive claims must be incompatible with one another such that the claims cannot be combined in a single system. The Examiner respectfully disagrees. It is the Examiner’s understanding that for two inventions to be used together, every element of both claims must be capable of being used together, not whether there is a single embodiment that can have the elements from each dependent claim. In other words, the entire embodiment set forth by the first invention (e.g. every element from claims 1 and 2) must be capable of use with the entire embodiment of the second invention (e.g. every element from claims 1 and 3). Furthermore, establishing “not capable of use together” is not a strict option, for establishing distinct related products. M.P.E.P. 805.05(j) (C) states “(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. (emphasis added)” The restriction requirement showed how each invention has a design element that is not found in the others (i.e. “a materially different design”). Each invention has a different design element set forth by each identified dependent claim.
For these reasons, Applicants arguments on pages 11-16 are not found persuasive.  As a correction, claim 15 was inadvertently not identified as a linking claim for Invention XIII and therefore will be examined with Invention XIII.

Information Disclosure Statement
The information disclosure statement filed February 24, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 15, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 20, 22, and 24 of copending Application No. 16/775,143 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader than the reference claims, and thus already covered by the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application
Reference Application 16/775,143
1. A system comprising:
1. A system…the system comprising:
an emitter for emitting pulses of electromagnetic radiation;
an emitter for emitting pulses of electromagnetic radiation
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;
a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm.
wherein the emitter comprises a plurality of electromagnetic sources … for emitting electromagnetic radiation having a 

wavelength from about 513 nm to about 545 nm and a second electromagnetic source for emitting electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; or a first electromagnetic source for emitting electromagnetic radiation having a wavelength from about 565 nm to about 585 nm and a second electromagnetic source for emitting electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; or a laser mapping source for emitting a laser mapping pattern.


15. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame.
20. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission for eliciting a spectral response, wherein the hyperspectral emission results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding hyperspectral system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame.
17. The system of claim 15, wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.
22. The system of claim 21, wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding hyperspectral system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.
18. The system of claim 17, wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
24. The system of claim 23, wherein the critical tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.



Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 16/775,108 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader than the reference claims and the claimed wavelength in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application
Reference Application 16/775,108
1. A system comprising:
1. A system comprising:
an emitter for emitting pulses of electromagnetic radiation;
an emitter for emitting pulses of electromagnetic radiation
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;
a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm.
wherein the emitter comprises a plurality of electromagnetic sources … for emitting electromagnetic radiation having a 

(claim 24) …wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength,



Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 16/775,115 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader than the reference claims and the claimed wavelength in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application
Reference Application 16/775,115
1. A system comprising:
1. A system comprising:
an emitter for emitting pulses of electromagnetic radiation;
an emitter for emitting pulses of electromagnetic radiation
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;
a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm.
wherein the emitter comprises a plurality of electromagnetic sources … for emitting electromagnetic radiation having a 

(claim 24) …wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength,


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 18 is drawn to the structure of a system and the critical structure recited in claim 18 is an object intended to be imaged when the system is operated. Claim 18 does not further limit the structure of the system of claim 15, but rather describes the object intended to be operated on by the use of the system of claim 15. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanquart (U.S. 2019/0149713)

With respect to claim 1, Blanquart shows a system comprising:
an emitter (para. [0034]) for emitting pulses of electromagnetic radiation;

a controller (para [0037], [0060])in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm (para. [0039]).
15. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission (para. [0104]) that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame (This limitation is taken to require that the controller be capable of outputting images, in which case the system of Blanquart can. See para. [0074]). The “corresponding system” is not taken to be an element of the claimed system)




18. The system of claim 17, wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor (Claim 18 is drawn to the structure of the system and the critical structure is an object intended to be imaged when the system is operated. There is no reason why the system of Blanquart could not be operated in a manner such that it images any of the listed critical structures such as a tumor. See M.P.E.P. 2115.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886